Title: Notes on the Reynolds Affair, 17 December 1792
From: Jefferson, Thomas
To: 



Dec. 17.the affair of Reynolds & his wife.—Clingham Muhlenb’s clerk.
testibus F. A. Muhl. Monroe. Venable.—also Wolcott et <forsan> Wadsworth.
known to J.M. E.R. Beckley & Webb.
<Reynolds was speculating agent in the speculns of Govt. arrearages. He was furnished by Duer with a list of the claims of arrearages due to the Virga. & Carola. lines & bought them up, against which the Resolns of Congress of June 4 1790 were levelled. Hamilton advised the President to give his negative to those resolns.>

